    2:18-mn-02873-RMG           Date Filed 03/12/20       Entry Number 513        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

IN RE: AQUEOUS FILM-FORMING FOAMS                         MDL No. 2:18-mn-2873-RMG
PRODUCTS LIABILITY LITIGATION                             Hon. Richard M. Gergel

THIS DOCUMENT RELATES TO:

2:19-cv-02472; 2:19-cv-02473
2:19-cv-02474; 2:19-cv-01201
2:18-cv-03438; 2:18-cv-03359
2:19-cv-03604; 2:20-cv-00217
2:20-cv-00331; 2:20-cv-00332
2:20-cv-00330; 2:20-cv-00344
2:20-cv-00341; 2:20-cv-00378
2:20-cv-00390; 2:20-cv-00355
2:20-cv-00380; 2:20-cv-00381
2:20-cv-00388; 2:20-cv-00382
2:20-cv-00356; 2:20-cv-00386
2:20-cv-00384; 2:20-cv-00392
2:20-cv-00383; 2:20-cv-00391
2:20-cv-00354; 2:20-cv-00417
2:20-cv-00352; 2:20-cv-00349
2:20-cv-00350; 2:20-cv-00353
2:20-cv-00347; 2:20-cv-00562
2:20-cv-00609; 2:20-cv-00613
2:20-cv-00616; 2:20-cv-00570
2:20-cv-00619; 2:20-cv-00605
2:20-cv-00351

  NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE WITH RESPECT TO
            CORTEVA, INC. AND DUPONT DE NEMOURS, INC. ONLY

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41 (a)(1)(i),

Plaintiffs in the above captioned actions hereby voluntarily dismiss without prejudice their claims

against Defendants Corteva, Inc. and DuPont de Nemours, Inc. only. Plaintiffs’ lawsuits and claims

will continue pending against the remaining Defendants.


                                                 /s/ Lawrence R. Cohan
                                                 Lawrence R. Cohan, Esq.
                                                 ANAPOL WEISS
                                                 130 N. 18th Street, Suite 1600
                                                 Philadelphia, PA 19103
2:18-mn-02873-RMG   Date Filed 03/12/20   Entry Number 513   Page 2 of 3




                                  (215)790-4567
                                  (215) 875-7702
                                  Lcohan@anapolweiss.com
                                  Attorneys for Plaintiffs
     2:18-mn-02873-RMG            Date Filed 03/12/20   Entry Number 513       Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 12, 2020, the foregoing document was filed via the Court’s

CM/ECF system, which will automatically serve and send email notification of such filing to all

registered attorneys of record.


                                                    /s/ Lawrence R. Cohan
                                                    Lawrence R. Cohan
